Citation Nr: 1409050	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program. 

2.  Entitlement to waiver of the recovery of advanced payment for Post-9/11 GI Bill (Chapter 33) education benefits in the calculated amount of $6261.13.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claims on appeal.

The issue of entitlement to waiver of the recovery of advanced payment for Post-9/11 GI Bill (Chapter 33) education benefits in the calculated amount of $6261.13 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran enrolled in a non-college degree program from September 7, 2010, to July 30, 2011.


CONCLUSION OF LAW

The Veteran has no legal entitlement to educational benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program.  38 U.S.C.A. §§ 3301 - 3324 (West 2002); 38 C.F.R. §§ 21.9505, 21.9590 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

An opinion from the VA General Counsel holds that VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop evidence to substantiate a claim where the claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the VCAA.

The Board also observes that a VA Form 7216a, request for and/or notice of transfer of veterans records, attached to the Veteran's claims file states that his claim was transferred for a "BVA Hearing."  However, the Veteran checked the box for "I do not want a BVA hearing" on his March 2011 VA Form 9.  The RO then contacted the Veteran for subsequent clarification in August 2011.  He again stated that he did not want a hearing.  Thus, the Board finds that the Veteran has not requested a hearing and one does not need to be scheduled.

Analysis

The Post-9/11 GI Bill is established for individuals who served on active duty after September 10, 2001, effective August 1, 2009.  38 C.F.R. § 21.9500 (2013).  Basic eligibility is established under 38 U.S.C.A. Chapter 33 (West 2002) and under 38 C.F.R. § 21.9520 (2013). 

Payments of educational assistance are based on pursuit of a program of education. 3 8 C.F.R. § 21.9590(a).  Subject to paragraph (a), VA will approve a program of education under 38 U.S.C.A. Chapter 33 selected by the individual if the program meets the definition of a program of education in 38 C.F.R. § 21.9505.  See 38 C.F.R. § 21.9590(b)(1).  Program of education means a curriculum or combination of courses pursued at an institution of higher learning that are accepted as necessary to meet the requirements for a predetermined and identified educational, professional, or vocational objective.  The curriculum or combination of courses pursued must be listed in the institution of higher learning's catalog and included in the approval notice provided by the State approving agency to VA.  38 C.F.R. § 21.4258(b)(iv).  Institution of higher learning means a college, university, or similar institution, including a technical or business school, offering postsecondary level academic instruction that leads to an associate or higher degree if the school is empowered by the appropriate state education authority under state law to grant an associate or higher degree.  See 38 C.F.R. § 21.9505.

In June 2009, VA notified the Veteran that he was eligible for benefits for an approved program of education or training under the Post-9/11 GI Bill.  The Veteran enrolled in the University of South Florida and notified VA in December 2009 that he was changing schools from the University of Tampa.  Then, in June 2010, VA awarded the Veteran education benefits under the Post-9/11 GI Bill at the 100 percent level.  The next month, in July 2010, VA stopped his benefits because the University of Tampa informed VA that the Veteran had withdrawn.  VA also notified the Veteran that he incurred a debt from overpayment that he must repay.  Next, in October 2010, the Veteran submitted a VA Form 22-1999 (VA Enrollment Certification).  On this form, he indicated that he was in a "medical assisting" program, which he identified as a non-college degree program, between September 7, 2010, and July 30, 2010.  The Veteran would later amend this form to clarify that the enrollment end date was actually July 30, 2011.  He identified the school as the United Medical and Business Institute.  

In March 2011, the RO notified the Veteran that, although he is eligible for the Post-9/11 GI Bill, benefits would not be paid for medical assisting at the United Medical and Business Institute.  The Veteran filed a notice of disagreement with the decision to deny him benefits under the Post-9/11 GI Bill because he contends that VA told both him and his school that his benefits covered the specific course in which he planned to enroll.  Thus, the question in this case is whether the Veteran's education program is eligible for benefits under the Post-9/11 GI Bill, such that his tuition benefit can be paid under that program.

As outlined in the August 2011 statement of the case, the Veteran was not eligible for payment for the medical assistant training at the United Medical and Business Institute because it is a non-college degree program offered at an institution other than a college or university.  In other words, the claim was denied because the institution he attended does not qualify as an institute of higher learning.  

The Veteran admits that his school does not offer college degrees and does not qualify for benefits under the Post-9/11 GI Bill.  Rather, he argues that VA should grant his benefits because he claims VA told him and his school that they would.
That being said, the Veteran attended an institution that is a non-college degree school, and non-college degree schools do not qualify for Chapter 33 benefits.  Therefore, the Board concludes that the RO was correct in determining that the Veteran is not entitled to benefits under Chapter 33.  See 38 C.F.R. §§ 21.9590(a), 21.9505.  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2002).  Neither the RO nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.  The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 433 (1992).  
	
The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, entitlement to educational assistance benefits under Chapter 33 for a non-college degree program is not established.  Accordingly, the claim must be denied.  


ORDER

Entitlement to educational assistance benefits under Chapter 33 (Post-9/11 GI Bill) for a non-college degree program is denied.




REMAND

In its March 2011 administrative decision, the RO found that the Veteran was overpaid in the amount of $6261.13, including a payment for housing and a payment for books and supplies, for the school term beginning August 30, 2010.  The Board construes the Veteran's various statements following that decision as a notice of disagreement to his overpayment.  The RO has yet to take further action.  Therefore, this issue must be remanded for the issuance of a statement of the case and further adjudication.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the Veteran a statement of the case with regards to his claim for entitlement to waiver of the recovery of advanced payment for Post-9/11 GI Bill (Chapter 33) education benefits in the calculated amount of $6261.13 and readjudicate the issue in accordance with Manlincon, supra.  If the Veteran thereafter perfects his appeal, his claim should be returned for review by the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


